
	
		I
		112th CONGRESS
		2d Session
		H. R. 6541
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Reed introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to conduct a
		  study of economically beneficial uses of the rights-of-way associated with
		  certain highways, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Maximize Our Highways Act of
			 2012.
		2.Study of
			 economically beneficial uses of the rights-of-way associated with certain
			 highways
			(a)StudyThe Secretary of Transportation shall
			 conduct a study of economically beneficial uses of the rights-of-way associated
			 with highways constructed with Federal assistance, which shall include—
				(1)the identification
			 of economically beneficial activities that may be carried out with respect to
			 those rights-of-way to ensure that—
					(A)those
			 rights-of-way are used in the most economically beneficial manner compatible
			 with transportation purposes; and
					(B)economic underutilization of those
			 rights-of-way is minimized to the extent possible;
					(2)an analysis of the
			 costs and benefits, including with respect to safety, of carrying out the
			 economically beneficial activities identified under paragraph (1);
				(3)an analysis of barriers to carrying out the
			 economically beneficial activities identified under paragraph (1); and
				(4)an analysis of the revenue that may be
			 generated by carrying out the economically beneficial activities identified
			 under paragraph (1) and how that revenue may be used to support transportation
			 infrastructure.
				(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit to Congress and make available to States a report on the results
			 of the study conducted under subsection (a), which shall include legislative
			 recommendations based on the results.
			
